DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-18 in the reply filed on October 11, 2021 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0026355) in view of Hu et al. (US 2019/0333233).
	Regarding claims 1 and 9, Chen discloses a method and a screening system for detecting and classifying an object, the method comprising the steps of:
	steering a radar beam across a screening volume (paragraphs [0037], [0044] see  RADAR sensor(s) may be used to control the sensor(s) to emit light waves (for LiDAR) or radio waves (for RADAR) and detect reflections off of objects and materials in the environment);
	receiving a return signal from the object over time as the object moves in the screening volume to create a three-dimensional temporal signature for the object (paragraphs [0037], [0044]; e.g., reflection data may include bearing, azimuth, elevation, range (e.g., time of beam flight), intensity, Doppler velocity) and (paragraph [0064] see 2D pixel coordinates defining the detected objects may be converted to 3D world coordinates for use with corresponding class labels);
	classifying the three-dimensional temporal signature utilizing a classification process based at a deep neural network model (paragraphs [0005], [0022]; e.g., using a deep neural 
	Chen discloses alert the driver to a hazard to let driver take correction action, but fails to specifically disclose providing an alert when the object is classified as an object of interest. 
	However, Hu discloses providing an alert when the object is classified as an object of interest (paragraphs [0011], [0161]; e.g., Indicating that the object-of-interest satisfies the event threshold may comprise at least one of displaying and sounding an event notification). 
	Therefore, taking the teachings of Chen in combination of Hu as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to providing an alert when the object is classified as an object of interest for advantages of beneficial for a surveillance system to be able to monitor objects as they move in a region (Hu: paragraph [0005]).
	Regarding claim 2, Chen in combination with Hu discloses the method of claim 1, wherein the method further comprises the step of providing a level of confidence when an object is classified as an object of interest (Chen: paragraph [0026]; e.g., the class confidence head may serve to predict classification data).
	Regarding claim 3, Chen in combination with Hu discloses the method of claim 1, wherein the received return signal is stored in a memory device as a data structure represented by a four-dimensional tensor (Chen: paragraphs [0042], [0133]). 
	Regarding claim 4, Chen in combination with Hu discloses the method of claim 1, further comprising the step of inviting feedback on a classification (Chen: paragraphs [0045], [0076]). 

	Regarding claim 6, Chen in combination with Hu discloses the method of claim 1, wherein the step of providing an alert comprises activating an alarm that is audible, visible, or a combination thereof (Hu: paragraphs [0011], [0161]).
	Regarding claim 7, Chen in combination with Hu discloses the method of claim 1, wherein the step of providing an alert comprises raising, lowering, closing, or locking an object (Chen: paragraphs [0122], [0207]). 
	Regarding claim 8, Chen in combination with Hu discloses the method of claim 1, wherein the radar beam has a wavelength between about one and about ten millimeters (Chen: paragraphs [0037]) and (Hu: paragraph [0022], [0081]). 
	Regarding claim 10, Chen in combination with Hu discloses the screening system of claim 9, further comprising a memory storing computer readable program code executable by the logic circuitry (Chen: paragraphs [0227]-[0228]). 
	Regarding claim 11, Chen in combination with Hu discloses the screening system of claim 9, wherein the radar transmitter comprises a phased-array antenna (Chen: paragraphs [0183], [0188]). 
	Regarding claim 12, Chen in combination with Hu discloses the screening system of claim 9, wherein the processing unit is further operative to provide a level of confidence when an object is classified as an object of interest (Chen: paragraph [0026]; e.g., the class confidence head may serve to predict classification data). 

	Regarding claim 14, Chen in combination with Hu discloses the screening system of claim 13, wherein the processing unit is further operative to refine the classification process based at least in part on the feedback (Chen: paragraphs [0045], [0058], [0076]). 
	Regarding claim 15, Chen in combination with Hu discloses the screening system of claim 9, further comprising an alarm that may be activated by the processing unit upon classifying an object of interest (Hu: paragraphs [0011], [0161]). 
	Regarding claim 16, Chen in combination with Hu discloses the screening system of claim 9, wherein the radar receiver is operative to resolve one or more angles of arrival of the return signal (Chen: paragraphs [0037], [0044]). 
	Regarding claim 17, Chen in combination with Hu discloses the screening system of claim 9, further comprising a video camera providing video data, wherein the processing unit is further operative to utilize the video data in the classification process (Chen: paragraphs [0041], [0044] see images). 
	Regarding claim 18, Chen in combination with Hu discloses the screening system of claim 9, wherein the radar beam has a wavelength between about one and about ten millimeters (Chen: paragraphs [0037]) and (Hu: paragraph [0022], [0081]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648